FILED
Mmw72mu

C|Brk, U.S. Distrlct & Bankruptcy
Courts for the Distrlct of Columbla

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JANET MARCUSSE,
Plaintiff,
Civil Action No.

10 U806

)
)
)
)
v. )
)
BARACK OBAMA, et a/., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Count on initial review of plaintiff's application
to proceed in forma pauperis and pro se complaint. The application will be
granted, and the complaint will be dismissed.

Plaintiff currently is serving a 25-year term of imprisonment. See
United States v. F/ynn, 265 Fed. Appx. 434, 439 (6th Cir.) (affirming
convictions on charges of mail fraud, conspiracy, and money laundering in
connection with the defendants' fraudulent investment scheme), cert.
denied, 129 S. Ct. 316 (2008). In her complaint, she describes at length the
criminal proceedings against her, including post-conviction proceedings, and
likens them to proceedings to which enemy combatants are subjected. See,
e.g., Compl. 1111 39, 42, 50. She demands a declaratory judgment "as to . . .
whether . . . she has ever been classified, profiled, designated, or treated as
a belligerent, unlawful belligerent, unlawful combatant, enemy combatant,

terrorist, alien, or other similar label, and/or if such a classification or

designation is currently pending, including in secret ex part proceedings."

Id. at 31 (internal quotation marks omitted).

The Federa| Rules of Clvil Procedure require that a complaint contain
"`a short and plain statement of the claim showing that the pleader is
entitled to relief,’ in order to ‘give the defendant fair notice of what the . . .
claim is and the grounds upon which it rests[.]"' Be//At/. Corp. v. Twomb/y,
550 U.S. 544, 555 (2007) (quoting Con/ey v. Gibs0n, 355 U.S. 41, 47
(1957)). Further, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face."’
Ashcroft v. Iqba/, 129 S.Ct. 1937, 1949 (2009) (quoting Twomb/y, 550 U.S.
at 570). A claim is facially plausible "when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged." Id., 129 S.Ct. at 1949
(quoting Twomb/y, 550 U.S. at 556).

The Court has reviewed the plaintiff’s complaint and concludes that it
lacks a facially plausible claim. Accordingly, because the complaint fails to
state a claim upon which relief can be granted, the Court will dismiss this
action. $ee 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1). An Order
accompanies this Memorandum Opinion.

) < ,

United States District Judge

DATE: §\~]\`@